Name: Regulation (EC) No 399/2009 of the European Parliament and of the Council of 23Ã April 2009 amending Council Regulation (EC) NoÃ 1172/98 on statistical returns in respect of the carriage of goods by road, as regards the implementing powers conferred on the Commission
 Type: Regulation
 Subject Matter: transport policy;  land transport;  organisation of transport;  European Union law;  political framework;  EU institutions and European civil service
 Date Published: nan

 21.5.2009 EN Official Journal of the European Union L 126/9 REGULATION (EC) No 399/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 April 2009 amending Council Regulation (EC) No 1172/98 on statistical returns in respect of the carriage of goods by road, as regards the implementing powers conferred on the Commission THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Regulation (EC) No 1172/98 (3) provides that certain measures are to be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (2) Decision 1999/468/EC was amended by Council Decision 2006/512/EC (5), which introduced the regulatory procedure with scrutiny for the adoption of measures of general scope and designed to amend non-essential elements of a basic instrument adopted in accordance with the procedure referred to in Article 251 of the Treaty. (3) In accordance with the statement by the European Parliament, the Council and the Commission (6) concerning Decision 2006/512/EC, for the regulatory procedure with scrutiny to be applicable to instruments adopted in accordance with the procedure referred to in Article 251 of the Treaty which are already in force, those instruments must be adjusted in accordance with the applicable procedures. (4) As regards Regulation (EC) No 1172/98, the Commission should be empowered to adapt the data collection characteristics and the contents of the Annexes and to lay down the minimum precision requirements for the statistical returns transmitted by the Member States and the implementing procedures for that Regulation, including measures for adapting it to economic and technical progress. Since those measures are of general scope and are designed to amend non-essential elements of that Regulation they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (5) Regulation (EC) No 1172/98 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Amendments Regulation (EC) No 1172/98 is hereby amended as follows: 1. Article 3(4) shall be replaced by the following: 4. The data collection characteristics and the contents of the Annexes shall be adopted by the Commission. This measure, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3).; 2. Article 4 shall be replaced by the following: Article 4 Precision of results The methods for the collection and processing of data must be designed to ensure that the statistical results transmitted by the Member States meet minimum standards of precision, taking account of the structural characteristics of road transport in the Member States. The precision requirements shall be adopted by the Commission. This measure, designed to amend non-essential elements of this Regulation, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 10(3).; 3. Article 5(2) shall be replaced by the following: 2. The arrangements for transmitting the data referred to in paragraph 1, including, where appropriate, the statistical tables based on those data, shall be adopted in accordance with the management procedure referred to in Article 10(2).; 4. Article 6 shall be replaced by the following: Article 6 Dissemination of results The provisions on the dissemination of statistical results in respect of the carriage of goods by road, including the structure and content of the results to be disseminated, shall be adopted in accordance with the management procedure referred to in Article 10(2).; 5. Article 9 shall be deleted; 6. Article 10 shall be replaced by the following: Article 10 Committee procedure 1. The Commission shall be assisted by the Statistical Programme Committee set up by Decision 89/382/EEC, Euratom. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and (5)(a) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 2 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 23 April 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President P. NEÃ AS (1) OJ C 211, 19.8.2008, p. 36. (2) Opinion of the European Parliament of 23 September 2008 (not yet published in the Official Journal) and Council Decision of 23 March 2009. (3) OJ L 163, 6.6.1998, p. 1. (4) OJ L 184, 17.7.1999, p. 23. (5) OJ L 200, 22.7.2006, p. 11. (6) OJ C 255, 21.10.2006, p. 1.